Citation Nr: 0606829	
Decision Date: 03/09/06    Archive Date: 03/23/06	

DOCKET NO.  05-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:  Wisconsin Department of Veterans 
Affairs










FINDINGS OF FACT

1.  Diabetes mellitus is not shown to have been present 
during the veteran's active military service or for many 
years thereafter and is not shown to be in any way related to 
such service.  

2.  The veteran did not have active military service in the 
Republic of Vietnam.

3.  Diabetes mellitus is not shown to be the result of 
inservice Agent Orange exposure.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159 and 3.326 (a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159 (b) (1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to notify by means of a letter issued 
to the veteran in May 2004 and the subsequent rating action 
of June 2004 and the statement of the case in July 2005.  
These documents informed the veteran of the information and 
evidence required to substantiate the claim, and of his and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  Furthermore, the 
May 2004 letter was issued prior to the RO's initial denial 
of the veteran's service connection claim in June 2004 and, 
thus, satisfies the timing requirements of VCAA notification.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service clinical 
documentation.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  In fact, in a statement received at the RO 
approximately two weeks after the issuance of the May 2004 
letter, the veteran noted that "[i]n response to this 
Veterans Claims Assistance Act (VCAA) letter, . . . [he had ] 
no additional relevant medical evidence to submit and 
request[ed] that . . . the next action [be taken] in 
processing . . . [his] claim."  

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and that 
no further development is required.  


Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d) (2005).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

For veterans who performed active military, naval, or air 
service in the Republic of Vietnam during the Vietnam Era, 
certain presumptions with respect to herbicide exposure 
apply.  Under certain circumstances, if a veteran served in 
the Republic of Vietnam during the Vietnam Era and is 
suffering from diabetes mellitus, presumptive service 
connection may be awarded.  See 38 C.F.R. §§ 3.307, 3.309 
(e), 3.313 (a) (2005).  

In the present case, the veteran, whose active service was 
from November 1965 to August 1969, does not assert that he 
served in Vietnam.  Rather, he asserts that, while stationed 
at Korat Air Force Base in Thailand, he was exposed to Agent 
Orange as a result of his duties as an aircraft mechanic 
servicing returning F-105 Thunderbolt fighter jets which had 
flown low level bombing missions in Vietnam.  He maintains 
that he acquired Agent Orange residue from the fuselage and 
other aircraft parts because he wore no protective gear.  The 
veteran is convinced that he was repeatedly exposed to Agent 
Orange residue in this manner.  

As the veteran concedes, he did not serve in the Republic of 
Vietnam during the Vietnam Era.  He is, therefore, not 
entitled to presumptive service connection for diabetes 
mellitus under the regulatory Agent Orange provisions.  The 
Board acknowledges that the presumption is not the sole 
method for showing causation and that the veteran is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d, 1039, 1042 
(Fed. Cir. 1994).  

However, service medical records are negative for complaints 
of, treatment for, or findings of diabetes mellitus.  
Furthermore, post service clinical documentation discloses 
that the veteran was first diagnosed with diabetes mellitus 
in March 2000, many years after his separation from active 
military duty.  In addition, the post-service medical records 
do not contain a medical nexus between the veteran's 
currently diagnosed diabetes mellitus and his active military 
duty, including his alleged inservice Agent Orange exposure.  

The Board does not doubt the circumstances concerning the 
veteran's meritorious service in Thailand during the Vietnam 
Era.  Importantly, however, the veteran, as a lay person, is 
not competent to express an opinion concerning the etiology 
of his diabetes mellitus.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (which holds that a lay person is not 
competent to address the causation or etiology of a 
disability).  The fact of the matter remains that the claims 
folder contains no competent evidence associating the 
veteran's diabetes mellitus, which began many years after his 
separation from active military duty, to such service, 
including his purported in-service exposure to herbicides.  
Thus, the Board finds that the preponderance of the evidence 
is clearly against the veteran's claim.  The claim must 
therefore be denied.  







ORDER

Service connection for diabetes mellitus, to include as a 
result of in-service exposure to herbicides, is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


